Citation Nr: 1750890	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-35 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right elbow condition.

2. Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea (OSA).

3. Entitlement to an initial compensable rating for postoperative esophageal achalasia prior to June 15, 2012, and in excess of 30 percent thereafter.

4. Entitlement to an initial rating in excess of 10 percent for hiatal hernia with reflux esophagus gastritis prior to January 14, 2015, and in excess of 30 percent thereafter.

5. Entitlement to an initial rating in excess of 10 percent for restless leg syndrome (RLS).

6. Entitlement to an initial compensable rating for an abdominal surgical scar.

7. Entitlement to an initial rating in excess of 10 percent for a lumbar spine strain.

8. Entitlement to an initial compensable rating for a left ankle talar fracture.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2010, October 2012, January 2015, August 2015, and September 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The July 2010 rating decision, inter alia, granted service connection for OSA, assigning an initial 50 percent rating effective July 1, 2010; hiatal hernia, assigning an initial 10 percent rating effective July 1, 2010; lumbar spine strain, assigning an initial 10 percent rating effective July 1, 2010; left ankle talar fracture, assigning an initial noncompensable rating effective July 1, 2010; abdominal surgery scar, assigning an initial noncompensable rating effective July 1, 2010; esophageal achalasia, assigning an initial noncompensable rating effective July 1, 2010; and denied service connection for a right elbow condition and RLS.  The Veteran timely appealed the assigned initial ratings and the denial for service connection for a right elbow condition.

The October 2012 rating decision increased the Veteran's initial rating for esophageal achalasia to 30 percent, effective June 15, 2012.  The August 2015 rating decision increased the Veteran's initial rating for hiatal hernia to 30 percent, effective January 14, 2015.

The January 2015 rating decision granted service connection for RLS, assigning an initial noncompensable rating effective March 6, 2014.  The Veteran timely appealed his assigned rating.  The September 2016 rating decision increased the Veteran's initial rating for RLS to 10 percent effective March 6, 2014.  

The Veteran did not indicate satisfaction with the grant of his ratings, and the issues therefore remain on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

With respect to characterization of the matters on appeal involving the hiatal hernia, the claims file reflects that in the July 2015 rating decision that the RO, inter alia, granted an increased initial rating of 30 percent for hiatal hernia, effective January 14, 2015.  In a statement received in September 2015, the Veteran expressed disagreement with the rating assigned for his hiatal hernia, and the effective date of the increase.  Although these matters were previously characterized as higher rating and effective date claims, the Board finds that as it appears that the Veteran is actually seeking a higher rating at each stage, the claims involving evaluation of the Veteran's hiatal are more appropriately characterized as staged increased ratings as reflected in issue 4 on the title page. 

The issues of service connection for a right elbow condition, an initial rating in excess of 10 percent for lumbar spine strain, and an initial compensable rating for left ankle talar fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's OSA requires the use of breathing assistance device such as continuous airway pressure (CPAP) machine, but symptoms do not more nearly approximate chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring tracheostomy.

2.  The evidence is at least evenly balanced as to whether, from July 1, 2010, the Veteran's esophageal achalasia is manifested by symptoms that more closely approximate moderate severity that permits the passage of solids and liquids.

3.  The evidence is at least evenly balanced as to whether, from July 1, 2010, the Veteran's hiatal hernia is manifested by symptoms of regurgitation, pyrosis (heartburn), vomiting, nausea, sleep disturbance, substernal pain, mild daily esophageal spasms and severe spasms three times per week lasting several hours, and daily dysphagia and spasms requiring careful attention to diet, multiple medications, and increased fluid intake, productive of severe impairment of health.

4.  The Veteran's RLS is manifested by daytime and nighttime symptoms of periodic limb movements with paresthesias such as sensations of creeping, crawling, pulling, itching, and stretching, that most closely approximate moderate, rather than severe, impairment.

5.  The Veteran's abdominal scar is less than 929 square centimeters, and is not painful or unstable. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for OSA have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6847 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, from July 1, 2010, the criteria for an initial rating of 30 percent, but no higher, is warranted for esophageal achalasia.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.27, 4.114, DC 7299-7203 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, from July 1, 2010, the criteria for an initial rating of 60 percent, the maximum schedular rating under the applicable diagnostic code, is warranted for hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.27, 4.114, DC 7399-7346 (2017).

4.  The criteria for an initial rating in excess of 10 percent for RLS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, DC 8103 (2017).

5.  The criteria for an initial compensable rating for a surgical abdominal scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Higher Initial Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

OSA

Currently, the Veteran is in receipt of a 50 percent disability rating for OSA, effective July 1, 2010.

Under DC 6847 for sleep apnea, a 50 percent rating is assigned when the use of a CPAP machine is required.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  See 38 C.F.R. § 4.97.

In this case, a March 2010 VA examination report reflects moderately severe sleep apnea, stable on Bi-Flex CPAP machine.  The Veteran reported occasional daytime hypersomnolence, and that he had been on oxygen but was now on a Bi-Flex CPAP machine.  He denied any fever, night sweats, hemoptysis, or diagnosis of respiratory tract malignancy. 

VA treatment records from 2011 to 2014 indicate that the Veteran's OSA was controlled on a CPAP machine.  There is no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or tracheostomy.

An August 2016 VA examination report reflects OSA symptoms improved with a CPAP machine.  The Veteran had persistent daytime hypersomnolence, but he did not require continuous medication.  There is no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or tracheostomy.

Based on the consideration of the above-cited evidence, including the medical evidence and the lay statements of record, the Board finds that a disability rating in excess of 50 percent is not warranted.

The evidence shows that the Veteran is using a CPAP machine with improvement of symptoms.  While the Veteran experienced persistent daytime hypersomnolence, the Veteran does not contend, and the evidence does not indicate, that he experiences chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he required a tracheostomy.  As such, the preponderance of the evidence reflects that the symptoms do not more nearly approximate the criteria for the next higher rating of 100 percent under DC 6847.  38 C.F.R. § 4.97.  The benefit of the doubt doctrine is thus not for application in this regard.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Esophagus Achalasia

Currently, the Veteran has a 10 percent rating from July 1, 2010, to June 15, 2012, and 30 percent thereafter, for esophagus achalasia, pursuant to DC 7299-7203.  In this regard, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time service connection was awarded, the Veteran's diagnostic code was built-up to reflect that such disability affects the digestive system and had been rated by analogy to esophagus stricture under DC 7203.  

Under DC 7203, stricture of the esophagus of moderate severity is rated as 30 percent disabling.  A severe stricture of the esophagus permitting only liquids is rated as 50 percent disabling.  A stricture of the esophagus permitting passive of liquids only, with marked impairment of general health is rated as 80 percent disabling.

A March 2010 VA examination report diagnosed achalasia.  The Veteran underwent esophageal dilation twice and had a Heller Myotomy in January 2010 to allow food to descend into the stomach more easily.  He reported that since the surgery food got stuck in the suprasternal notch area, and that he experienced pain once a day for 10 seconds.  The examiner noted that he had mild functional limitations.

Private treatment records in January 2012 reflect that the Veteran experienced dysphagia with solids and regurgitation (rarely), but no dysphagia with liquids.  He described the symptoms as intermittent and moderate in severity.  The symptoms were exacerbated with solid foods.  The Veteran reported that the symptoms first began two years prior, and that they remained unchanged.  Records in May 2012 indicate that the distal esophagus was narrowed possibly secondary to achalasia, and that the narrowed segment was associated with some degree of esophageal obstruction.  X-rays showed distal tortuosity with moderate dilation of the thoracic esophagus, and at least moderate reduced esophageal motility.  

A June 2012 VA examination report reflects that the Veteran continued to complain of esophageal spasms that were mild on a daily basis, and severe three times per week lasting several hours.  The examiner noted moderate esophageal stricture with difficulty swallowing solid foods and a need to drink an increased amount of water to get foods down. 

Private treatment records from 2012 to 2014 reflect that the Veteran's esophagus achalasia symptoms were associated with dysphasia aggravated by solids only and esophageal spasms after meals. 

A January 2015 VA examination report reflects a diagnosis of esophagus stricture, esophagus spasm, and esophageal achalasia.  The examiner reviewed the Veteran's claims file and noted that he had undergone three esophagus dilations post-service, and that his current symptoms included difficulty swallowing solid foods requiring increased fluid intake, with complaints of esophageal spasms.  The examiner found that his esophagus stricture was not amenable to dilation and was of moderate severity.  The Veteran also reported experiencing daily dysphagia and spasms, requiring careful attention to diet, multiple medications, and increased fluid intake.

VA treatment records in January 2015 document a barium swallow that showed extensive tertiary contractions throughout the mid and distal esophagus, with corkscrew appearance in the mid distal esophagus, which might represent spasm.  There was delay in transit of the barium column, and some retropulsion into the superior esophagus.  Nevertheless, a stricture was noted at the gastroesophageal junction, which did allow passage of the barium tablet.  In July 2015, the Veteran reported that he still had trouble swallowing, especially solids, and that he often needed to drink a lot of water to get the food down.  He stated that he had esophageal spasms that he described as pain in the stomach that went up to his chest and sometimes up to his throat.  He experienced this type of pain and about three to four times per week, as well as vomiting three to four times per month.  The Veteran had Botox injection done in March 2015, but he did not see any difference in symptoms.  He reported that although spicy and fatty foods aggravated the condition, he felt that it could happen with other types of food or with no relation to food at all.  He was on a diet, and felt that the "reflux" was better after his intentional weight loss.

VA treatment records in 2016 reflect continued difficulty swallowing solids and requiring drinking liquids in order to swallow foods.  The Veteran reported chest pain, regurgitation with liquids once per week, and regurgitation with solids several times per week.

An August 2016 VA examination report reflects diagnosis of esophageal achalasia, with continued symptoms of reflux and spasms.  The Veteran reported that his condition had remained constant.  The examiner found that the esophageal stricture was amenable to dilation, which was required once per year.  The examiner also noted that when the Veteran had a flare-up attack he might have to miss work.  

Upon review of the evidence of record, the Board finds that a rating of 30 percent, but not higher, is warranted from July 1, 2010.  The evidence shows that the Veteran's esophageal achalasia has remained constant since his discharge from service.  Specifically, the Veteran reported continuous difficulty swallowing solids and requiring increased liquid intake to help him get foods down.  While the Board acknowledges that the Veteran's achalasia also results in esophagus spasms and chest pain, the Veteran does not claim, and the evidence does not show, that it only permitted the passage of liquid or that it has resulted in marked impairment of general health.  Moreover, the June 2012 and January 2015 VA examiners specifically found that the Veteran's esophagus achalasia was moderate.  While a VA examiners characterization of the severity of a disorder is not binding on the Board, here the characterizations are consistent with the above evidence to the extent they show impairment does not more nearly approximate severe.

As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 30 percent, but not higher, for esophageal achalasia, is warranted from July 1, 2010.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Hiatal Hernia 

The Veteran is currently service-connected for hiatal hernia with reflux esophagus gastritis rated as 10 percent disabling prior to January 14, 2015; and 30 percent thereafter, pursuant to 38 C.F.R. § 4.114, DC 7399-7346.  As explained above, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time service connection was awarded, the Veteran's diagnostic code was built-up to reflect that such disability affects the digestive system and had been rated by analogy to hiatal hernia under DC 7346.  

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  The maximum schedular rating of 60 percent is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114

A March 2010 VA examination report reflects that the Veteran experienced sharp suprasternal notch pain once a day lasting for 10 seconds, with pain level at seven out of 10.  He had epigastric burning two to three times a week lasting 40 to 60 minutes, and nausea and vomiting two to three times per week.  He denied any hematemesis or melena, and the examiner noted he was never diagnosed with anemia. 

Treatment records from 2012 through 2015 reflect chest pains accompanied by nausea; dysphagia with food sticking, which was chronic and involved solid foods more than liquids, followed by regurgitation; esophageal spasms that were mild on a daily basis and severe lasting several hours three times per week; pyrosis (heartburn); and reflux.  He experienced trouble swallowing, especially solid foods, and had esophageal spasms that he described as pain in his stomach that went up to his chest and sometimes up to the throat.  He experienced this type of pain about three to four times per week, as well as vomiting three to four times per month.  The Veteran reported that while spicy and fatty foods aggravated the condition, flare-ups could happen with other types of food or with no relation to food.  

A January 2015 VA examination report reflects diagnoses of hiatal hernia and gastroesophageal reflux disease (GERD).  The Veteran's symptoms were productive of considerable impairment of health, and included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and substernal pain.  He had sleep disturbance caused by esophageal reflux four or more times per year lasting less than one day, nausea four or more times per year lasting less than one day, and vomiting four or more times per year lasting less than one day.  The examiner opined that the Veteran's esophageal conditions functional impact resulted in daily dysphagia and spasms requiring careful attention to diet, multiple medications, and increased fluid intake.

A February 2016 Gastroesophageal Reflux Assessment Sheet indicates that the Veteran experienced chest pain and heartburn, that he changed the way he ate, and that his medication provided mild relief.  He reported that he had heartburn several times per week, difficulty with solid foods sticking or moving slowly down his esophagus after swallowing every time he ate something, and that he had to drink liquids in order to swallow solid foods.  He denied weight loss related to difficulty swallowing, but endorsed regurgitation with liquids once per week and with solids several times per week.  He stated that his difficulty with swallowing foods had severely affected his social life, and that his chest pain was unbearable. 

An August 2016 VA examination report diagnosed hiatal hernia with onset in 2008.  His symptoms included dysphagia, pyrosis, reflux, and substernal pain.  He also had recurrent nausea four or more times per year lasting less than one day, and recurrent vomiting four or more times per year lasting less than one day.  The examiner noted that when he had a flare-up he might have to miss work. 

A letter dated in January 2017 from K.K.W., the Veteran's employer, indicates that the Veteran had missed numerous days of work due to his disability, and had had to go home early on many occasions.  K.K.W. stated that, over the past year, the Veteran had missed 31 full days of work and had gone home early on 46 days due to his illness.  The Veteran had used a combination of sick leave, annual leave, and credit hours to cover his leave periods.  He described the Veteran's symptoms as extreme chest pains/spasms, which prevented him from being able to work and caused him to vomit and dry heave.  

A letter dated in February 2017 from the Veteran's physician Dr. C.I. reflects that the Veteran experienced esophageal spasms that could mimic a heart attack at times, causing severe and incapacitating pain that could prevent him from working.  Dr. C.I. explained that the Veteran was able to perform the functions of his work when he did not have acute exacerbations, which generally happened once every one to two months.  She stated that the condition was chronic and that there was no time frame for a foreseeable cure at that time.

In February 2017, the Veteran submitted a statement explaining that he experienced esophageal spasms, which resulted in daily intense chest pains.  He stated that he had managed to continue to work through the less intense episodes, but that the intense ones caused extreme chest pain resulting in vomiting and dry heaving, which had a negative effect on his ability to work.  The Veteran also reported that these episodes had had a negative effect on his personal life and disrupted family time, church worship service, and vacations.  

Upon review of the evidence of record, the Board finds that, from July 1, 2010, the Veteran's symptoms of hiatal hernia more closely approximate "other symptom combinations productive of severe impairment of health," warranting a rating of 60 percent.  The March 2010 VA examination reflects that the Veteran experienced sharp suprasternal notch pain once a day lasting or 10 seconds, with pain level at seven out of 10, epigastric burning two to three times a week lasting 40 to 60 minutes, and nausea and vomiting two to three times per week.  The Veteran continued to experience nausea and vomiting over the years, but also substernal pain, and sleep disturbance.  He had severe chest pains lasting several hours three times per week, and reported that he changed the way he ate to try to alleviate his symptoms.  In addition, both the Veteran's private physician and employer reported that the Veteran experienced severe chest pains that resulted in vomiting and dry heaving, and caused him to miss work or leave work early on numerous occasions.  

As such, the Board finds that the Veteran's symptoms have remained constant since his effective date of service connection, and that his symptoms more closely approximate a severity productive of severe impairment of health, warranting the maximum schedular rating of 60 percent from July 1, 2010.
RLS

The Veteran is currently rated at 10 percent for RLS pursuant to 38 C.F.R. § 4.130, DC 9499-9422 (other specified somatic symptom and related disorder).  As stated above, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time service connection was awarded, the Veteran's diagnostic code was built-up to reflect that such disability is a mental disorder and had been rated by analogy to other specified somatic symptom and related disorder under DC 9422.  

However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, there is no specific rating criterion for restless leg syndrome in the regulatory scheme.  The RO rated the disability 10 percent disabling under 38 C.F.R. § 4.130, DC 9422, applicable to other specified somatic symptom and related disorder.  DC 9422 is one of the diagnostic code for which the disorder is rated under the general rating formula for mental disorders.  Given that the symptoms in the general rating formula are primarily psychiatric in nature, the Board finds that, based on the lay and medical evidence discussed below, the Veteran's symptoms of RLS more closely approximate a convulsive tic pursuant to 38 C.F.R. § 4.124a, DC 8103.

Under DC 8103, mild convulsive tics are zero percent disabling; moderate convulsive tics are 10 percent disabling, and severe convulsive tics are evaluated as 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  See 38 C.F.R. § 4.124.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A September 2010 VA examination report indicated that the Veteran experienced periodic limb movements during the night, such as kicking.  The Veteran stated that at least four times per week he kicked so much that it woke him up.  He denied any associated leg pain; abnormal feelings such as twitching, burning, or crawling; or other limb movements other than his bilateral lower extremities.  The examiner explained that periodic limb movement did not involve any specific nerve, but that it did involve both of the Veteran's lower extremities.

VA treatment records from 2010 through 2013 document continued leg movement at night and a feeling of vibration in his thighs when he was sitting quietly, which caused him to get up and walk around to feel comfortable.  A sleep study showed that he had periodic limb movement at the time of the study.

Treatment records in 2014 reflect that the Veteran continued to have some vibratory feeling in his left leg sometimes.  He also reported that he had jerky movements of his arms or legs during sleep and sometimes had "living sensation" in his legs and arms during the daytime, as well as prickling and tickling sensations in his legs, left side more than right.  

A January 2015 VA psychiatric examination report reflects periodic limb movement and RLS via sleep study in 2009.  The Veteran still had day time sensations of his legs "vibrating like a cell phone is in your pocket" and "a tickling like feathers."  He was able to achieve about 7.5 hours of sleep but the Veteran reported that he woke up approximately twice per night because of his movements.

An August 2016 VA peripheral nerve examination report reflects that RLS was not a peripheral nerve condition and a Peripheral Nerve examination was not adequate, but that there was no specific Disability Benefits Questionnaire for this condition.  The Veteran stated that he was being followed every six months for the condition and was still experiencing the unpleasant paresthesias such as sensations of creeping, crawling, pulling, itching, and stretching on both of his lower legs.  He was currently experiencing symptoms at least three times per week.

Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for RLS is not warranted under 38 C.F.R. § 4.124a, DC 8103.  He had periodic limb movements at night that woke him up twice per night, but he was still able to sleep 7.5 hours.  While he experienced vibrating and tickling sensations, as well as paresthesias in both legs at least three times per week, the VA examiners found that the Veteran's RLS had no functional impact on his activities.

The Board also notes that a higher rating would not be warranted under the general rating formula for mental disorders, as the disorder does not cause the psychiatric symptoms in the criteria for the ratings higher than 10 percent, does not cause the chronic sleep impairment listed in the criteria required for a 30 percent rating, and does not cause the decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's RLS, pursuant to Fenderson, and that the claim for a rating in excess of 10 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's RLS at any point pertinent to the claim for initial rating.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 4.3.




Scar

The Veteran is currently rated as noncompensable for a surgical abdominal scar pursuant to 38 C.F.R. § 4.118, DC 7804.

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118.

A March 2010 VA examination report reflects a nontender surgical scar located over the mid abdomen from one fingerbreadth below the umbilicus going to the epigastric.  There was no hernia or muscle laxity.  The scar measured approximately 25 centimeters (cm) by 0.4 cm wide in the area where there was a wound infection at the top of the scar.  He had a nontender 1 cm by 1 cm area where the scar was depressed, slightly hyperpigmented with adhesion to the underlying skin.  At 8 cm above the umbilicus, he had a 2.5 cm by 1 cm area of scar that was slightly hyperpigmented and with adherence to underlying skin that was nontender.  There was no drainage; no instability; and it was basically superficial without inflammation, edema, or keloid formation.  The scar caused no functional limitations, it was slightly depressed in the area that was previously infected, and the area of adhesion was less than three square cm.  The examiner opined that the scar was nontender without drainage, with slight adherence to the underlying skin, and less than three square cm area.

A June 2012 VA examination report documents an abdominal scar status post Heller Myotomy.  The scar was not painful, unstable, both painful and unstable, or due to burns.  It affected the anterior trunk, was superficial, nonlinear, and measured 25 cm by 2 cm.  The approximate total area of the scar was 50 square cm.

An August 2016 VA examination report indicates a scar on the trunk from a 2008 surgery for achalasia.  The Veteran did not have any scars or disfigurement of the head, face, or neck.  The scar was not painful or unstable with frequent loss of covering of the skin over the scar.  The scar was not due to burns.  The scar was located on the midline from the sternum to below the umbilicus, was linear, and measured 30 cm by 1 cm.  It did not result in limitation of function; and there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  The Veteran reported that the wound became infected in three places and that the scar was wider in places.

Based on the evidence of record, the Board finds that a compensable rating for a surgical abdominal scar is not warranted.

Here, the Veteran's abdominal scar was described as non-linear and superficial in June 2012, and as superficial and linear in August 2016.  As such, DCs 7800 (scars of the head, face, or neck) and 7801 (deep and nonlinear) are not for application.

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square cm) or greater.  38 C.F.R. § 4.118.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2).

In this case, the Veteran's abdominal scar measures, at most, 50 square cm.  As such, a compensable rating under DC 7802 for superficial and non-linear scars is not warranted.

In addition, while the March 2010 VA examiner found that there was slight adherence to the underlying skin, the scar itself was nontender; there was no drainage or instability; and it was superficial without inflammation, edema, or keloid formation with no functional limitations.  Further, the August 2016 VA examiner found that the scar was not painful or unstable with frequent loss of covering of the skin over the scar.  There was no functional limitation and there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's abdominal scar, pursuant to Fenderson, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's abdominal scar at any point pertinent to the claim for initial rating.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 4.3.

 
ORDER

Entitlement to an initial rating in excess of 50 percent for OSA is denied.

Entitlement to an initial rating of 30 percent, but not higher, for postoperative esophageal achalasia from July 1, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 60 percent for hiatal hernia with reflux esophagus gastritis, the maximum schedular rating under the applicable diagnostic code, from July 1, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for RLS is denied.

Entitlement to an initial rating compensable rating for an abdominal surgical scar is denied.



REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims for an increased rating for lumbar spine strain and left ankle talar fracture, as well as service connection for a right elbow condition.

Right Elbow Condition

Service treatment records (STRs) in June 2007 document complaints of sharp pain in the right elbow pain for two weeks with lifting objects.  On examination, there was elbow pain with supination of the forearm, and with flexion and extension of the wrist.  The appearance of the elbow was normal, range of motion was normal, and there were no muscle spasms or instability.  The physician diagnosed right lateral epicondylitis (tennis elbow), and prescribed rest and exercise modification.  March 2010 x-rays revealed normal right elbow with no evidence of fracture or dislocation, normal joint space, and no osteoblastic or osteolytic lesion.

A March 2010 VA examination report reflects intermittent right elbow pain since 2007.  The Veteran stated that he had daily pain for approximately two months, but that since 2007 he had had intermittent pain without any specific injury.  The Veteran reported that he had pain and popping at least one to two times per day.  Range of motion was normal without pain or fatigue; he had no tenderness to the medial or lateral epicondyle and olecranon tenderness; but he did have popping sound with repetitive flexion and extension.  X-rays were normal.  The examiner opined that, despite the Veteran's complaints of an ongoing right elbow condition, he had an unremarkable examination.  The examiner did not provide a diagnosis or an opinion.

In a September 2015 statement, the Veteran reported that he still had issues with his right elbow, such as with lifting.  He explained that he would feel pain in his right elbow but none in his left even though he was right-handed and his right arm was stronger.  He described a popping sound throughout the day, and that if his elbow stayed bent for a long period of time (such as when driving or typing at a computer), he would start to feel pressure in his elbow.  

Given the Veteran's statements of continuous pain and popping in the right elbow, as well as in-service record of similar symptoms and a diagnosis of right lateral epicondylitis, the Board finds that a new VA examination is necessary to determine the nature and etiology of any current right elbow condition and obtain a nexus opinion as to any current disability and the Veteran's in-service diagnosis of right lateral epicondylitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lumbar Spine Strain and Left Ankle Talar Fracture

The Veteran has been rated at 10 percent for lumbar spine strain and as noncompensable for his left ankle talar fracture.

The Board notes that the Veteran was provided VA examinations for his lumbar spine and left ankle in March 2010, June 2012, and August 2016.  The VA examiners recorded the Veteran's ranges of motion and noted that he experienced functional impairments due to pain and flare-ups.  Specifically, the Veteran had flare-ups in his back brought on by standing and walking for more than one hour, twisting and bending at the waste, driving for more than two hours, and sleeping in a strange position, which occurred three times per week and lasted for one hour.  He also had flare-ups in his ankle with standing for more than one hour, walking for more than 30 to 40 minutes, or running for more than 20 minutes, which lasted for 30 to 60 minutes.  Nevertheless, the VA examiners opined that they were unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's ability with repeated use over time, and the degree of additional limitation of motion due to flare-ups.

The Board finds the VA examinations to be inadequate because the examiners "failed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means" and then "estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information." Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  As noted by the Court in Sharp, such findings are contemplated by the VA Clinician's Guide.  As such, a new VA examination is necessary to properly assess the severity of the Veteran's lumbar spine strain and left ankle talar fracture as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right elbow condition.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

If the Veteran cannot attend the VA examination, the AOJ should obtain a medical opinion from an appropriate medical professional based on review of the claims file.

The examiner should first identify all current disabilities of the right elbow, to include right lateral epicondylitis (tennis elbow).
 
Then, as to any such disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's 2007 in-service complaints of right elbow pain and popping and diagnosis of right lateral epicondylitis.

The examiner should discuss the Veteran's statements that he has had continuous symptoms of right elbow pain and popping from 2007 to the present. 

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine strain.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left ankle talar fracture.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

4.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


